Citation Nr: 9908473	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-50 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating for a skin disability, rated as tinea 
pedis, tinea corporis, and eczema of the hands, in excess of 
10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

REMAND

The veteran had active service from September 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The veteran appeared at a 
personal hearing before a Member of this Board sitting at the 
RO in November 1998.

During his June 1996 VA examination, the veteran asserted 
that his skin disorder had recently spread to his hands.  The 
veteran complained of itching in his feet and both lower 
extremities.  The examiner noted that the veteran had 
multiple, hyperpigmented papules on the medial and lateral 
aspect, and plantar surface, of both his feet including the 
heels.  It was also noted that similar lesions were present 
at the pretibial aspect of the lower extremities.  Scaly, 
white, macerated skin was observed on the hands and 
interdigital areas.  The examiner found no evidence of 
weeping or infection of the lesions at that time.  The 
diagnosis was tinea pedis, tinea corporis, and eczema of both 
hands.

In November 1998, the veteran appeared at a personal hearing 
before a Member of this Board sitting at the RO.  He 
testified that he had extensive exudative sores on his feet 
and hands, and a big splotch on his back, which was somewhat 
painful.  He further testified that he sometimes got sores on 
the palms of his hands and soles of his feet which filled up 
with a clear liquid.  These sometimes itched, and sometimes 
burst.  He reported that the blistering and oozing, which was 
worse on his feet, was a year-round occurrence.  He stated 
that the blisters sometimes got as large as a nickel or 
quarter, and were found mostly on the sides and bottoms of 
his feet.  He testified that his skin disability somewhat 
affected his functioning, as he sometimes could not squeeze 
things tightly due to the pain in his hands.  The Board 
Member noted that he could not observe any particular 
problems with the skin on the veteran's hands at that time.  
The veteran then remarked that the problem comes and goes.

The veteran asserts that his skin problem is subject to 
exacerbations and remissions.  The Court of Veterans Appeals 
(now known as Court of Appeals for Veterans Claims), in 
Ardison v. Brown, 6 Vet. App. 405 (1994) indicated that it 
was necessary to evaluate skin conditions which were subject 
to periods of exacerbation and remission during a period of 
exacerbation.  Since the veteran's condition appears to have 
active and inactive phases, a VA skin disorders examination 
performed during one of the periods of exacerbation is 
desirable, in order to properly evaluate this veteran's 
disability prior to rendering a decision on this appeal.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should make arrangements with 
an appropriate VA medical facility so 
that the veteran may be examined when 
his service-connected skin disability is 
in a period of activity or exacerbation.  
Recognizing the fleeting and 
unpredictable nature of such a phase, 
the designated medical facility should 
arrange with the veteran some method 
whereby he could be afforded the 
necessary dermatological examination as 
expeditiously as possible, once he 
provides notice of his condition.  When 
the examination takes place, all 
indicated special studies should be 
accomplished and all findings reported 
in detail.  The claims file, including a 
copy of this REMAND, should be provided 
to the examiner for review of the 
veteran's medical history.  The 
examination report should indicate 
whether such a review was performed.  
Further, the examination report should 
indicate the severity and duration of 
the active phase along with the extent 
of itching, lesions, exudation, and 
disfigurement as appropriate.  If 
necessary to show the disfigurement or 
the extent of the disability, color 
photographs should be taken.  Reasons 
and bases for all conclusions should be 
provided.  Given the difficulty of 
obtaining the necessary examination at 
the appropriate time, the veteran has a 
significant responsibility;  he must 
cooperate fully with the instructions 
provided by the designated medical 
facility in order to procure the 
necessary medical information in an 
expeditious manner.

2.  Upon completion of the development 
requested in paragraph 1, to the extent 
possible, the RO should readjudicate the 
increased rating claim at issue.  The 
veteran and his representative are 
permitted to submit additional evidence.  
If the issue is not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 3 -


